Citation Nr: 1016082	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to special monthly dependency and indemnity 
compensation (SMC or increased DIC) based on the need for 
regular aid and attendance or by reason of being housebound.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had recognized guerrilla service from July 1944 
to May 1945 and service with the Philippine Army from May 
1945 to April 1946.  The Veteran is deceased and the 
appellant is the Veteran's surviving spouse.  The appellant 
was granted entitlement to service connection for the cause 
of the Veteran's death in a May 2005 rating decision.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for aid and attendance or housebound 
benefits.  

In August 2009 the Board remanded the appellant's current 
claim so she could be afforded VA medical examinations.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).  


FINDING OF FACT

The appellant was properly notified of VA examinations 
scheduled in conjunction with her claim for increased 
benefits, missed the scheduled examinations, and offered no 
reason as to why she missed them.


CONCLUSION OF LAW

The appellant has no legal entitlement to special monthly 
dependency and indemnity compensation (SMC or increased DIC) 
based on the need for regular aid and attendance or by reason 
of being housebound.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.351 and 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As will be discussed fully below, because the appellant's 
claim is denied pursuant to 38 C.F.R. § 3.655(b), there is no 
legal basis upon which the claimed benefits may be awarded 
and the appellant's claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The notice provisions of VCAA have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Analysis

The appellant seeks special monthly and/or increased DIC 
benefits based on the need for regular aid and attendance or 
by reason of being housebound.  She contends that she is 
totally blind and always in the care of her grandchildren, 
and that she is totally disabled and can no longer perform 
any housework.  

The appellant seeks increased DIC and/or SMC benefits 
pursuant to various provisions of 38 C.F.R. § 3.351.  See 38 
C.F.R. § 3.351(a)(b)(c)(e).  

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate 
family member), fails to report for such examination or re-
examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  
38 C.F.R. § 3.655(a).  When the missed examination is 
scheduled in conjunction with a claim for increase, as is the 
case here, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In this matter, the appellant failed to report for VA 
examinations scheduled for September 2009.  The purpose of 
the examinations were to determine the appellant's disability 
level, which is necessary to adjudicate her claim of 
entitlement to SMC or DIC based on the need for regular aid 
and attendance or by reason of being housebound.  The 
appellant was provided notice of the examinations by letter 
in August 2009, which was sent to her current residence as 
reflected by numerous correspondence sent by the appellant.  
A copy of the notification letter is of record.  The Veteran 
has not submitted any reasons for her failure to report to 
the scheduled examinations.  As no good, or any, cause has 
been offered by the appellant, the claim must be denied.  See 
38 C.F.R. § 3.655(b).  

Further, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis, 6 
Vet. App. at 430.


ORDER

Entitlement to special monthly dependency and indemnity 
compensation (SMC or increased DIC) based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


